Citation Nr: 1639674	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-34 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to August 1984. 

This matter comes to the Board of Veterans' Appeals from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In June 2015, the Veteran testified at a hearing held before the undersigned Veteran's Law Judge.  A copy of the hearing transcript has been associated with the claims file.

The Board denied the claim in August 2015, and the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in March 2015, the Court granted a Joint Motion for Remand (JMR), vacating and remanding the August 2015 Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she is unable to secure or maintain a substantially gainful occupation due to her service-connected fibromyalgia and depression.

An October 2014 VA examiner opined that the Veteran's fibromyalgia would preclude anything but part-time sedentary or light active work.  A private vocational specialist opined in July 2015 that the Veteran cannot secure or maintain substantially gainful employment, because her fibromyalgia allows her to work only part-time and only with significant accommodations from an employer.  Thus, the specialist concluded that the Veteran would be unable to earn a salary above the Federal Poverty Thresholds.

Service connection is in effect for fibromyalgia, rated as 40 percent disabling; and major depressive disorder, rated as rated as 10 percent disabling.  The combined disability evaluation is 50 percent; therefore, she does not meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Director of Compensation for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, this claim must be remanded for such referral. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim should be reviewed and forwarded to the Director of VA's Compensation Service or Under Secretary for Benefits for consideration of entitlement to a TDIU on an extraschedular basis, in accordance with 38 C.F.R. § 4.16(b). 

2.  Following the completion of the above, and any other development deemed necessary, the RO/AMC should readjudicate the claim for a TDIU.  If the claim remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




